Name: 80/1288/EEC: Commission Decision of 22 December 1980 on the provisional reimbursement by the Guidance Section of the EAGGF to the French Republic of aids granted during 1975 to organizations of fruit and vegetable producers (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D128880/1288/EEC: Commission Decision of 22 December 1980 on the provisional reimbursement by the Guidance Section of the EAGGF to the French Republic of aids granted during 1975 to organizations of fruit and vegetable producers (Only the French text is authentic) Official Journal L 377 , 31/12/1980 P. 0035++++COMMISSION DECISION OF 22 DECEMBER 1980 ON THE PROVISIONAL REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FRENCH REPUBLIC OF AIDS GRANTED DURING 1975 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1288/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1035/72 OF 18 MAY 1972 ON THE COMMON ORGANIZATION OF THE MARKET IN FRUIT AND VEGETABLES ( 1 ) , AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 1367/80 ( 2 ) , AND IN PARTICULAR ARTICLE 36 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 449/69 OF 11 MARCH 1969 ON THE REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 3 ) , AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS THE FRENCH REPUBLIC HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF AID GRANTED DURING 1975 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2264/69 OF 13 NOVEMBER 1969 ON APPLICATION FOR REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 4 ) , AS LAST AMENDED BY COMMISSION REGULATION ( EEC ) NO 850/80 OF 31 MARCH 1980 ( 5 ) ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AID OF FF 1 152 442,32 WAS GRANTED UNDER THE CONDITIONS LAID DOWN IN ARTICLES 2 TO 6 OF REGULATION ( EEC ) NO 449/69 ; WHEREAS , HOWEVER , AN INQUIRY CARRIED OUT UNDER THE THIRD PARAGRAPH OF ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 6 ) SHOWED THAT CERTAIN RECIPIENT ORGANIZATIONS DID NOT FULFIL , AS LAID DOWN , ALL THE TASKS PRESCRIBED IN ARTICLE 13 OF REGULATION ( EEC ) NO 1035/72 ; WHEREAS , IT IS THEREFORE ONLY POSSIBLE TO ADMIT AT PRESENT AS ELIGIBLE AN AMOUNT OF FF 1 058 419,22 ; WHEREAS IT APPEARS THEREFORE THAT THE GUIDANCE SECTION OF THE EAGGF SHOULD PROVISIONALLY REIMBURSE 50 % THEREOF , I.E . FF 529 209,61 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE AID GRANTED BY THE FRENCH REPUBLIC TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS DURING 1975 PROVISIONALLY SHALL BE FF 529 209,61 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 22 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 118 , 20 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 140 , 5 . 6 . 1980 , P . 24 . ( 3 ) OJ NO L 61 , 12 . 3 . 1969 , P . 2 . ( 4 ) OJ NO L 287 , 15 . 11 . 1969 , P . 3 . ( 5 ) OJ NO L 92 , 9 . 4 . 1980 , P . 5 . ( 6 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 .